           Case 1:20-cv-07328-SLC Document 28 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ALEJANDRO OSORIO CABRERA,

                               Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 20 Civ. 7328 (SLC)
HAI CANG SEAFOOD CORP., VICKY LOU, and
                                                                        ORDER
JOHNNY TRUONG,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of the parties’ consent to the Undersigned’s jurisdiction for the

remainder of this action. (ECF No. 27).

         By March 8, 2021, the parties shall submit a joint status letter on the progress of

settlement negotiations, which should include a proposed date for the parties’ settlement

fairness submissions pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.

2015).




Dated:          New York, New York
                March 1, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
